Citation Nr: 9917820	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-33 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diverticulitis and 
diverticulosis

2.  Entitlement to service connection for colitis. 

3.  Entitlement to service connection for respiratory 
disorders, to include sinusitis, rhinitis, bronchitis, and 
asthma.

4.  Entitlement to an increased disability rating for 
cervical strain; degenerative changes with limitation of 
motion of the cervical spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1990 to 
June 1991.  She served in the Southwest Asia theater of 
operations during the Persian Gulf War from January to March 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, in pertinent part, denied a 
disability rating in excess of 10 percent for the veteran's 
service-connected cervical spine disorder.  

The RO also reviewed and adjudicated the veteran's claims as 
for undiagnosed illness, based on her service in Southwest 
Asia during the Persian Gulf War.  See 38 C.F.R. § 3.317 
(1998).  However, the veteran clarified during her personal 
hearing in 1997 that she did not claim that her symptoms were 
attributable to undiagnosed illnesses incurred during the 
Persian Gulf War.  Rather, she claimed entitlement to service 
connection for diagnosed gastrointestinal and respiratory 
disorders.  Accordingly, the issues on appeal have been 
stated as shown above.

The August 1997 rating decision also denied entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
and the veteran perfected an appeal as to this issue.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.302 (1998).  
However, a rating decision of December 1997 granted service 
connection for PTSD and assigned a 30 percent disability 
rating.  The veteran has not indicated disagreement with that 
decision, and it is not before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (The issue of the 
amount of compensation for a service-connected disability is 
a different issue than entitlement to service connection for 
that disability, and a second Notice of Disagreement must be 
filed by the veteran in order to initiate appellate review 
concerning the issue of compensation.)


FINDINGS OF FACT

1.  The medical evidence currently shows diagnoses of 
diverticulosis and various respiratory disorders such as 
allergic rhinitis, sinusitis, bronchitis, and asthma. 

2.  During active service, the veteran complained of stomach 
pain, diarrhea, productive cough, and nasal congestion and 
discharge.

3.  There is no medical evidence of a link between the 
veteran's current diverticulosis and any disease or injury in 
service, and her claim for service connection is not 
plausible.

4.  A history of colitis pre-existed active military service.

5.  The veteran does not have a current diagnosis of colitis, 
and the claim of entitlement to service connection for this 
condition is not plausible.

6.  The veteran's claims for service connection for 
respiratory disorders, as well as for an increased rating for 
her cervical spine condition, are plausible, and the RO has 
obtained sufficient evidence for correct disposition of these 
claims.

7.  The evidence clearly and unmistakably shows that the 
veteran's various respiratory disorders existed prior to her 
entry into service, and these conditions are not the result 
of disease or injury during active service.  

8.  The veteran's respiratory disorders did not increase in 
severity during her active military service.  

9.  The veteran's cervical spine condition is currently 
manifested by slight limitation of motion and subjective 
complaints of pain, with a resulting level of moderate 
functional loss.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim for 
service connection for diverticulitis, diverticulosis, or 
colitis, and there is no statutory duty to assist her in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran has presented well-grounded claims for 
service connection for respiratory disorders and for an 
increased rating for her cervical spine disorder, and VA has 
satisfied its statutory duty to assist her in developing 
facts pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).

3.  The veteran's respiratory disorders preexisted her entry 
into military service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1998).

4.  The veteran's respiratory disorders, to include 
sinusitis, rhinitis, bronchitis, and asthma, were not 
aggravated by active military service, and service connection 
is therefore not warranted for any of these conditions.  
38 U.S.C.A. §§ 1110, 1111, and 1153 (West 1991); 38 C.F.R. 
§§ 3.304 and 3.306 (1998).

5.  The criteria for a 20 percent disability rating, and no 
higher, for the veteran's service-connected cervical strain; 
degenerative changes with limitation of motion of the 
cervical spine, have been met.  38 U.S.C.A. §§ 1155 and 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, and 
4.71a, Diagnostic Code 5290 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

There is extensive medical evidence associated with the 
veteran's claims file for treatment prior to, during, and 
since her period of active service.  This evidence is 
discussed in chronological order.

A medical record from C. Edward Foti, M.D., dated in March 
1989 showed that the veteran had a history of colitis.  On 
her enlistment examination for entrance into the National 
Guard dated in November 1989, the veteran reported a history 
of sinusitis, allergies to animal hair and mold, and piles or 
rectal disease.  Clinical evaluation of all systems, 
including the sinuses and gastrointestinal system, was marked 
as normal, but the item designated "anus and rectum" was 
marked with an "x" differing from all the other marks.  No 
explanatory notes accompanied this item.

While serving in the Persian Gulf, the veteran was struck in 
the head by a helmet, and she incurred chronic cervical 
strain.  After her return from the Persian Gulf, she 
complained in April 1991 of coughing up phlegm for the past 
four days.  She also stated that she had stomach pain and 
diarrhea.  Examination showed congested nasal passages 
bilaterally with a small amount of greenish discharge.  There 
was minimal tenderness over the left maxillary sinus.  Her 
lungs were clear.  The diagnosis was probable left maxillary 
sinusitis.  Ten days later, she stated that she had developed 
malaise and more expectoration.  The diagnosis was upper 
respiratory infection.  On the Southwest Asia 
Demobilization/Redeployment Medical Evaluation dated in May 
1991, the veteran denied having any cough, sinus infection, 
stomach pain, nausea, diarrhea, or bloody bowel movements.  
On the Report of Medical History completed in May 1991, she 
reported a history of seasonal colds and sinusitis and a 
history of colitis.  Clinical evaluation of her sinuses, 
lungs, and gastrointestinal system was normal.  The veteran 
continued to complain of neck pain. 

Bills from Richard Hages, a chiropractor, showed that the 
veteran underwent manipulations, electrical stimulation, and 
ultrasound between April 1991 and July 1992 for cervical 
muscular strain and paravertebral myositis.  Medical notes 
from Dennis Casey, III, M.D., showed that the veteran was 
treated for sinusitis in April 1991 while she was still on 
active duty.  She was also treated for sinusitis in June 
1991, ten days after her discharge from active service.  She 
was treated by Dr. Casey for sinusitis in November 1991, 
bronchitis in January 1992, and purulent rhinitis in 
September 1992.

An unidentified medical record showed that the veteran was 
hospitalized for three days in May 1992 with a final 
diagnosis of diverticulosis of the colon.  A service medical 
record from the veteran's period of inactive service dated in 
June 1992 indicated that the veteran was recently 
hospitalized for diverticulitis/abscess.  She had been 
treated with antibiotics and did not have surgery.  It was 
noted that she was feeling better and on a high fiber diet.  
She reported a past medical history of colitis.

During the VA general medical examination conducted in 
September 1992, the veteran raised no gastrointestinal 
complaints.  She stated that she had a sore throat.  She 
reported a history of cervical strain.  Examination of her 
nose, sinuses, mouth, throat, and digestive system showed no 
abnormalities.  Range of motion for the cervical spine was 
normal with forward flexion.  Backward extension was to 43 
degrees with pain, and rotation was to 50 degrees with pain.  
Lateral flexion was normal, but with pain.  Diagnoses 
included cervical strain.  X-rays of the cervical spine 
showed some straightening of the normal lordotic curve, which 
may be positional.  There were no fractures or dislocations, 
and joint spaces were well maintained.

In November 1992, a barium enema was conducted at Lakeside 
Hospital due to the veteran's complaints of left-sided 
abdominal pain.  There were diverticula scattered throughout 
the transverse and proximal colon.  No definite findings 
compatible with diverticulitis were identified.  A flexible 
sigmoidoscopy was conducted at Lakeside Hospital in May 1993 
due to the veteran's complaints of left-sided abdominal pain.  
It showed moderate but uncomplicated diverticular disease of 
the descending and sigmoid colon.  

Medical records from Doctors Cucinotta, Occhipinti, and 
Lifsey showed treatment for sinusitis and an upper 
respiratory infection in September 1993.  The veteran was 
then treated for sinobronchitis and an upper respiratory 
infection in December 1993.

A VA outpatient record dated in May 1994 showed the veteran's 
complaints of a productive cough and sinus infection.  She 
stated that she had had these symptoms intermittently since 
the Persian Gulf War.  She reported occasional shortness of 
breath.  A chest x-ray was negative.  Examination showed no 
abnormalities.  The examiner's assessment was dyspnea of 
unknown etiology.  A VA outpatient record dated in July 1994 
showed the veteran's complaints of a nonproductive cough on 
and off since her return from the Persian Gulf.  Pulmonary 
function tests conducted in July 1994 showed lung volume and 
flow rates were within normal limits.  

A letter from R. Vaclav Hamsa, M.D., dated in September 1994 
indicated that the veteran had been treated for trauma to the 
neck and seemed to be responding to treatment.  She had been 
able to perform her usual operating nursing activities.  
Beginning in January 1994, she became unable to perform her 
normal duties, and she changed to a staff nursing position.  
Her physical condition had deteriorated.

Medical records from Doctors Cucinotta, Occhipinti, and 
Lifsey showed treatment for the veteran's complaints of chest 
tightness and nonproductive cough in October 1994.

A VA physical therapy consultation report dated in October 
1994 showed that the veteran asked for physical therapy due 
to chronic neck pain that radiated to the shoulders and upper 
extremities.  The pain was worse when she worked in the 
operating room or with other physical activity.  She reported 
a past medical history of diverticulitis.  The neurological 
examination showed no abnormalities.  Motor strength was 5/5 
throughout.  She had full range of motion of the neck with 
tenderness along the paraspinal musculature.  The examiner's 
assessment was cervical radiculopathy versus cervical 
myelopathy.  

A VA outpatient record dated in November 1994 indicated that 
the veteran's neck pain was unchanged.  It was noted that x-
rays of the cervical spine in October 1994 had shown 
degenerative joint disease at C5-6 and C6-7.  A VA outpatient 
record dated in December 1994 showed the veteran's reported 
history of diverticulitis, neck pain, and post-nasal drip.  
Another VA outpatient record dated in December 1994 indicated 
that the veteran complained of productive cough and sinus 
discharge.  She denied any shortness of breath.  Examination 
showed tenderness over the sinuses and inflamed mucosa.  The 
diagnosis was upper respiratory infection.  A VA outpatient 
record dated in January 1995 showed that the veteran 
continued to complain of productive cough, and a diagnosis of 
bronchitis was rendered. 

In July 1995, the veteran underwent a VA general medical 
examination.  She raised no respiratory complaints, and 
examination of her nose, sinuses, and respiratory system 
showed no abnormalities.  She stated that she had lower 
abdominal pain on the left with no vomiting.  She stated that 
she had had diarrhea for several years, since 1991.  She was 
taking Fibercon, and the diarrhea was controlled with this 
medication.  Examination of the abdomen showed that it was 
soft with no organomegaly.  She had slight tenderness to deep 
palpation.  Bowel sounds were active.  It was noted that she 
had a history of diverticulitis on the left side of the 
colon.  The veteran also complained of neck pain with 
activity and indicated that she took Motrin daily.  
Examination of the cervical spine showed range of motion of 
backward extension to 25 degrees, lateral flexion to 40 
degrees, and rotation to 55 degrees.  The examiner's notation 
for range of motion for forward flexion is not clearly 
legible.  The veteran had slight tenderness of the neck with 
movement.  Diagnoses included residual post neck strain and 
chronic recurrent diverticulitis and diarrhea controlled with 
Fibercon.

In conjunction with the VA examination, the veteran underwent 
a barium enema in July 1995.  There was no evidence of colon 
spasm or obstruction.  There were numerous diverticula 
throughout the colon.  No other mucosal abnormality was seen.  
The impression was diverticulosis.  

A VA outpatient treatment record dated in September 1995 
showed treatment for an upper respiratory infection.  In 
January 1996, a diagnosis of bronchitis was rendered.  In 
March 1996, the veteran complained of sore throat with no 
rhinorrhea and mild cough.  Examination showed mild 
erythematous streaks along the lateral walls of the pharynx.  
The diagnosis was allergic pharyngitis.  In July 1996, the 
veteran complained of sinus pain with drainage.  A diagnosis 
of upper respiratory infection was rendered. 

In July 1996, a physician from the VA Medical Center wrote a 
letter indicating that the veteran had been seen in the 
orthopedic rehabilitation clinic several times since 1994 for 
treatment of neck pain.  It was indicated that the veteran's 
pain most likely stemmed from the inservice incident where 
the helmet fell on her head.  Physical therapy records dated 
in July 1996 showed that the veteran had cervical strain and 
was instructed on strengthening exercises for the cervical 
spine.

A VA outpatient treatment record dated in August 1996 showed 
the veteran's complaints of sore throat, sinus pain, 
nonproductive cough, and shortness of breath.  She reported a 
long history of recurrent episodes of these symptoms.  
Examination showed mild sinus tenderness on the left.  The 
turbinates and throat were erythematous.  The diagnosis was 
chronic sinusitis and/or allergy.  Later in August 1996, a 
diagnosis of probable allergic rhinitis/sinusitis was 
rendered. 

A VA ears, nose, and throat consultation report dated in 
September 1996 indicated that the veteran reported a long 
history of allergic rhinitis and nasal congestion.  She had 
received allergy shots 15 years ago, which had helped 
significantly.  The nasal congestion began again over the 
last few years.  She had had sinusitis two months earlier 
requiring antibiotics.  She had intermittent left periorbital 
and frontal pain.  She indicated that she had had significant 
sneezing lately with associated productive cough.  The 
diagnosis was allergic rhinitis and early bronchitis.

A VA allergy consultation report dated in October 1996 
indicated that the veteran complained of nasal congestion, 
running nose, and burning eyes, especially in the summer or 
when exposed to moldy surroundings.  She also had nasal 
congestion when exposed to perfumes or detergents.  She 
reported suffering from these symptoms for fifteen years.  In 
1983, she had undergone immunotherapy that had helped for 
several years.  At that time, she had tested positive for 
allergies to horse hair and dust.  

In October and December 1996, the veteran continued to 
complain of symptoms such as nasal congestion and sinus 
pressure.  The diagnosis remained allergic rhinitis.  In 
December 1996, the veteran complained of left lower quadrant 
abdominal pain of three weeks' duration.  The pain was 
relieved by bowel movements and worsened at times with greasy 
food.  She had some nausea but no vomiting.  The diagnosis 
was left lower quadrant pain, diverticulosis.  She was 
advised to increase her fiber and fluid intake.  In January 
1997, she continued to complain of abdominal pain.  The 
diagnosis was left lower quadrant pain of unknown etiology.  
The veteran underwent a barium enema in January 1997, which 
showed scattered diverticula throughout the colon, and a 
redundant sigmoid colon that extended to the left upper 
quadrant.  There had been no significant change since the 
barium enema in 1995.

A VA outpatient treatment record dated in January 1997 
indicated that allergy testing was positive for ragweed only.  
The examiner's impression was stable non-allergic rhinitis 
and asthma.  In February and March 1997, the veteran was 
treated for allergic rhinitis (ragweed), upper respiratory 
infection, and bronchitis.

A VA orthopedic consultation report dated in February 1997 
indicated that the veteran had some periodic neck pain 
without neurological symptoms.  Motor strength was 5/5 
throughout.  Sensation was intact.  The examiner's impression 
was cervical spine arthritis.

In February 1997, the veteran reported a history of 
diverticulitis of the colon diagnosed in 1992.  She denied 
having any significant symptoms between 1992 and 1995.  She 
stated that her symptoms had increased over the last few 
months.  She had left lower quadrant discomfort.  A pelvic 
ultrasound was conducted in April 1997, which showed no 
pelvic abnormalities, other than the fact that the veteran 
was status post hysterectomy, right salpingo-oophorectomy, 
and partial left oophorectomy.  An oval opacity in the left 
true pelvis was likely the residual left ovary.  In April 
1997, it was indicated that the veteran's symptoms had 
greatly improved since the prior visit.  The diagnosis was 
history of diverticulosis/left-sided abdominal pain.

VA treatment records dated from May to July 1997 showed 
continued treatment for allergic rhinitis, bronchitis, and 
sinusitis.

In July 1997, the veteran underwent VA medical examinations.  
She raised no gastrointestinal complaints.  She indicated 
that she had neck pain and was taking Ibuprofen and Indocin 
for the arthritis in her neck.  She had neck pain when using 
her hand to check blood pressure or turn a patient.  She 
stated that this arthritis was one of the reasons she had 
decided to quit her job as a nurse.  She also reported a 
history of sinus problems.  She infrequently had episodes of 
sinus infections.  She had been taking antibiotics and 
receiving cortisone shots.  She stated that she was allergic 
to ragweed.  

Examination of the veteran's nose showed some redness in the 
turbinates.  There was no discharge.  There was no tenderness 
over the paranasal sinuses.  The throat appeared normal.  The 
lungs were clear to percussion and auscultation.  The abdomen 
was soft and nontender with no masses or organomegaly.  The 
neurological examination showed normal muscle power in all 
four extremities.  The sensory examination was normal.  There 
was normal curvature of the cervical spine, and there was no 
tenderness.  Range of motion for the cervical spine was 
flexion to 35 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees, and rotation to 50 degrees.  X-rays of 
the cervical spine showed narrowing of the C5-6 and C6-7 disc 
spaces with spondylosis at both levels.  There was mild 
reversal of the normal cervical lordosis.  The examiner 
stated that the veteran suffered from frequent attacks of 
sinusitis.  She had a history of allergy to ragweed.  She 
probably had baseline allergic rhinitis with superimposed 
episodes of sinus infections.  She also had cervical 
spondylosis with bony spurring and narrowing of the disc 
spaces at C5-6 and C6-7.  There was also evidence of 
narrowing of the intervertebral foramen from C5-7.

A VA outpatient treatment record dated in August 1997 showed 
that the veteran stated that she had not had any 
gastrointestinal symptoms since the barium enema.  She felt 
good and had no complaints.  She was discharged from the 
gastrointestinal clinic.

VA treatment records showed that the veteran underwent 
physical therapy between August and October 1997 for neck 
pain.  A letter from Alan Kaye, M.D., Ph.D., dated in 
November 1997 indicated that the veteran had been treated for 
two years for residuals from the inservice neck injury.  
Recent magnetic resonance imaging (MRI) showed moderate 
cervical foraminal narrowing, joint hypertrophy, and facet 
spurring.  This study was consistent with physical findings 
that included marked sensory and temperature changes 
throughout the veteran's right arm to the hand.  The veteran 
had attempted to continue to work as a nurse, but had 
frequently exhibited discomfort to the point where others in 
the operating room and recovery room were needed to assist 
her.  The veteran was prescribed various medications and had 
received trigger point injections with minimal relief.  She 
had also been treated by a chiropractor and had completed 5-6 
courses of physical therapy over the last six years without 
relief.

The veteran had a personal hearing at the RO in November 
1997.  She stated that she was taking anti-inflammatory 
medications for her neck.  She indicated that Dr. Kaye had 
been giving her injections, as discussed above.  She stated 
that her job involved physical activity such as lifting 
patients, and she had to do this as part of her duties.  She 
had started having burning sensations with pain down to her 
fingertips in her right arm.  She had undergone physical 
therapy again and was now doing exercises at home. 

The veteran testified that she was originally diagnosed with 
colitis in 1970.  She had been taking Fibercon and following 
a high fiber diet, which controlled the condition.  She 
stated that she started having diarrhea during service after 
she took nerve pills.  She stated that within the year after 
service, it was found that she had an abscess in the colon, 
diagnosed as diverticulosis/diverticulitis.  That was in May 
1992.  She stated that she had had an exacerbation of this 
condition last year, but the barium enema helped clear it up.  
She still used Fibercon every day.  She was not receiving 
treatment, but was being "watched" for this condition.  
When asked how she felt her service in the Persian Gulf had 
aggravated this condition, she stated that it was because the 
diverticulosis had developed and that had not been previously 
diagnosed.  She stated that this is more severe that "just 
plain colitis."  When asked of any doctors had told her that 
the diverticulitis/diverticulosis was a direct result of 
colitis, she stated that the doctors did not know and 
"nothing could be proven."  She stated that she was seeking 
presumptive service connection for the diverticulitis and 
diverticulosis because these conditions were diagnosed within 
a year of service.

With respect to her respiratory disorder, the veteran 
testified that starting in April 1991, she needed 
antibiotics.  She also saw her own doctor in April 1991 when 
she was home on a pass.  She stated that she had since been 
treated for sinusitis numerous times.  She that stated she 
also had bronchitis and asthma.  She stated that she had 
difficulty breathing, fatigue, fever, productive cough, nasal 
discharge, and sore throats.


II. Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It requires that the veteran 
have a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

The relationship between a current disability and disease or 
injury in service may, for certain disabling conditions, be 
based on a "presumption" under the law that certain chronic 
diseases manifest to a certain degree within a certain time 
after service must have had their onset in service.  38 
U.S.C.A. § 1110, 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309(a) (1998).  Such presumptive 
service connection for chronic conditions is limited to those 
conditions listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. 
§ 3.307(a) (1998).

It is the responsibility of a person seeking to establish 
entitlement to service connection to present a well-grounded 
claim.  Generally, a well-grounded claim is a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81. 

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

A veteran who served during a period of war is presumed to be 
in sound condition when she entered into military service 
except for conditions noted on her entrance examination.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).

Diverticulitis and diverticulosis

The medical evidence shows that the veteran was diagnosed 
with diverticulosis following her separation from service.  
Her service medical records did not show treatment for 
diverticulitis or diverticulosis, and the veteran does not 
contend that she was treated for this condition during 
service.  Diverticulosis is the presence of a large number of 
diverticula of the intestine and is common in middle age.  
Stedman's Medical Dictionary at 513 (26th ed. 1995).  
Diverticula are pouches or sac openings from a tubular or 
saccular organ, such as the gut or bladder.  Id.  
Diverticulitis is inflammation of a diverticulum, especially 
of the small pockets in the wall of the colon, which fill 
with stagnant fecal material and become inflamed.  Id.  At no 
time since service is a diagnosis of diverticulitis indicated 
by the medical evidence, other than based on the veteran's 
self-reported history.  All diagnostic tests undertaken have 
shown diverticulosis, but no diverticulitis.

There is no medical evidence showing a nexus, or link, 
between a disease or injury incurred during service and the 
veteran's diverticulosis.  Diverticulosis was not diagnosed 
until approximately eleven months after her separation from 
service.  Contrary to the veteran's assertion, she is not 
entitled to presumptive service connection for diverticulitis 
or diverticulosis.  Neither of these conditions is among 
those listed as chronic conditions subject to presumptive 
service connection.  See 38 C.F.R. §§ 3.307 and 3.309 (1998).

Despite the veteran's extensive treatment for diverticulosis 
since the initial diagnosis in 1992, at no time has a medical 
professional rendered an opinion that this disorder is 
related to the veteran's active service in any manner or that 
it began in service.  The veteran testified that no doctor 
had told her that such a relationship was plausible.  Even 
though she is a medical professional, the veteran has also 
not offered an opinion that her diverticulosis is related to 
a disease or injury during service or that it began during 
service.  Rather, she stated that nothing could be proven.  
Therefore, since the veteran has failed to present competent 
medical evidence that her claim is plausible, that is, she 
has failed to present medical evidence that links her current 
diverticulosis to a disease or injury during service, the 
claim for service connection is not well grounded.

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until she does so, VA has no duty to assist her including by 
providing her an additional VA examination.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

When a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete her 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete her application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), as she has not referred to 
any specific piece of evidence that is missing.  Nothing in 
the record suggests the existence of evidence that might well 
ground this claim, and she has specifically denied that such 
evidence might be available, saying that doctors do not know 
what caused the diverticulitis/diverticulosis. 

The presentation of a well-grounded claim is a threshold 
issue, and, since the veteran's claim is not well grounded, 
it must be denied.  Dean v. Brown, 8 Vet. App. 449 (1995) and 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  There is no duty 
to assist further in the development of this claim, because 
such additional development would be futile.  See Murphy, 1 
Vet. App. 78. 

Colitis

The veteran's examination for entry onto active duty in 1990 
is not of record.  However, her enlistment examination for 
National Guard service showed no complaints or objective 
findings of colitis.  The veteran is entitled to be presumed 
sound as to this condition, unless the presumption is 
rebutted by clear and unmistakable evidence that the disorder 
existed prior to entry into service.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (1998).

A determination that a disorder existed prior to entry into 
service will be based on thorough analysis of the evidence of 
record, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1) (1998). History 
given by the veteran, which conformed to accepted medical 
principles, in conjunction with basic clinical data, is 
probative evidence of the incurrence, symptoms, and course of 
the disorder.  38 C.F.R. § 3.304(b)(2) (1998).  

In determining whether a disorder existed prior to entrance 
into service, the Board must consider all relevant evidence 
of record.  Vanerson v. West, 12 Vet. App. 254, 259 (1999), 
citing Crowe v. Brown, 7 Vet. App. 238, 245-46 (1994) ("In 
determining whether there is clear and unmistakable evidence 
that the injury or disease existed prior to service, the 
Court considers the history recorded at the time of 
examination together with 'all other material evidence.'")  
In order to rebut the presumption of soundness, the evidence 
must not merely be compelling or sufficient, but must be 
clear and unmistakable (i.e., undebatable).  Vanerson, 12 
Vet. App. at 261.  

During the veteran's period of active service, she reported a 
history of colitis.  Medical records from Dr. Foti dated 
prior to her enlistment in the National Guard showed a 
history of colitis.  Usually, the veteran's statement alone 
would be insufficient to rebut the presumption of soundness.  
See, e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  In 
this case, however, the veteran is a trained medical 
professional (registered nurse) and is therefore competent to 
report that she had colitis prior to her period of active 
service.  Moreover, she has provided supporting details that 
this condition preexisted her active military service, in 
that she testified that she was diagnosed with colitis in 
1970.  The veteran has not denied during the prosecution of 
this claim that this condition preexisted her entry into 
service.  The Board concludes that the evidence clearly and 
unmistakably shows that the veteran had colitis prior to 
entry into service, and the presumption of soundness is 
rebutted.  Therefore, the issue is whether this preexisting 
disorder was aggravated by service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (1998).

There is no evidence that the veteran's colitis underwent an 
increase in severity during service.  There were no 
complaints, treatment, or diagnosis of colitis during active 
service.  The veteran had one complaint of stomach pain and 
diarrhea in connection with a bout of probable maxillary 
sinusitis, but there were no examination findings in 
connection with that complaint, and no assessment or 
diagnosis relating to the gastrointestinal complaint.  On her 
examination prior to discharge, she denied any stomach pain, 
nausea, or diarrhea.  Therefore, as there is no evidence of 
increase in severity during service, the presumption of 
aggravation does not arise.

The veteran, then, had a history of colitis since 1970 and no 
evidence of an increase in severity during service.  Her 
claim lacks another essential ingredient, which is a current 
diagnosis.  Her medical records since service continue to 
note a history of colitis, but she does not have a current 
diagnosis.  For the gastrointestinal diagnosis she has been 
given since service, diverticulosis, no medical professional 
has provided a link between that diagnosis and the veteran's 
history of colitis.  Lacking a current diagnosis, the claim 
is not plausible.  In Brammer v. Derwinski, 3 Vet.App. 223, 
225 (1992), the Court noted that, "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability...In 
the absence of proof of a present disability there can be no 
valid claim."  

Respiratory disorders

A. Well-grounded claim

As discussed above, the veteran's examination for entry onto 
active duty in 1990 is not of record.  Her enlistment 
examination for the National Guard showed a reported history 
of sinusitis and allergies.  However, history alone does not 
constitute a notation that this condition preexisted her 
military service, see 38 C.F.R. § 3.304(b)(1), and she is 
entitled to the presumption of soundness.

Since the veteran's separation from service, she has made 
statements indicating that her various respiratory disorders 
preexisted her period of military service.  As a trained 
medical professional, she is certainly competent to report 
that she had sinusitis and allergies prior to her period of 
active service.  Moreover, she has provided supporting 
details that this condition preexisted her active military 
service.  A VA record dated in September 1996 showed her 
statement that she had received allergy shots in 1981.  A VA 
record dated in October 1996 showed her statement that she 
had had symptoms such as nasal congestion, running nose, and 
burning eyes for 15 years (i.e., since 1981), and that she 
underwent immunotherapy in 1983.  These statements, in 
conjunction with the history of sinusitis and allergies noted 
on her enlistment examination in 1989, clearly and 
unmistakably shows that her respiratory disorders, including 
sinusitis and allergies, existed prior to entry into active 
service, and the presumption of soundness is rebutted.  
Therefore, the issue is whether this preexisting disorder was 
aggravated by service.

This claim is plausible in that the veteran had a preexisting 
respiratory disorder; she complained of nasal congestion and 
productive cough during service; and she has continued to 
experience such symptoms since her separation from service.  
The veteran argues that her preexisting respiratory disorder 
was aggravated by service as shown by her continued treatment 
for disorders such as sinusitis, and she is a medical 
professional.  Assuming the credibility of this evidence, the 
claim must be said to be plausible, and therefore well 
grounded.  

VA has obtained the veteran's treatment records, accorded her 
examinations, and given her a hearing.  It has therefore 
satisfied the duty to assist.  38 U.S.C.A. § 5107(a) (West 
1991).

B. Application of the law to the facts

The only evidence in support of the veteran's claim is her 
medical opinion that her respiratory disorder was aggravated 
by service.  The preponderance of the evidence specifically 
refutes her contention that her preexisting respiratory 
disorder was aggravated by her active military service.  The 
medical evidence shows that her respiratory disorder did not 
increase in severity during service.  The veteran's service 
medical records showed two complaints of symptoms such as 
productive cough and nasal congestion.  Private medical 
records showed one instance of treatment for the same 
symptoms.  All this treatment occurred during the first two 
weeks of April 1991.  Treatment for complaints such as these 
for two weeks out of nearly six months of military service 
does not indicate increase in disability.  The veteran's 
respiratory symptoms were apparently not continuous, since 
she denied experiencing any respiratory symptomatology prior 
to her discharge from active service.  Therefore, there is no 
competent evidence of increased severity of the veteran's 
respiratory disorder during service.  Any complaints she had 
were clearly of a temporary nature.

Review of the post service evidence also does not disclose 
any medical evidence of increase in disability of the 
veteran's respiratory disorder during service.  Rather, the 
post service findings support the conclusion that there was 
no increase in severity during service.  The veteran has 
indicated that she had allergies with resulting sinusitis, 
seasonal colds, etc. since the early 1980s.  The post-service 
medical records showed treatment for the same diagnosed 
respiratory condition (i.e., sinusitis) and treatment for 
respiratory conditions caused by the veteran's allergies 
(i.e., allergic rhinitis). 

The veteran's complaints do not show increased 
symptomatology.  She continues to experience intermittent 
symptoms with periodic exacerbations.  Her complaints are 
still related to the seasons and to exposure to items she has 
been told she is allergic to such as ragweed.  She has 
periods where she is treated every 1-3 months for her 
symptoms, then she does not seek medical treatment for 9-12 
months.  Pulmonary function tests in 1994 showed no 
respiratory impairment despite her complaints.  The fact that 
the objective physical findings remain minor eight years 
after the veteran's separation from service also supports the 
conclusion that her preexisting respiratory disorder did not 
increase in severity during service.

The veteran's opinion as to aggravation is diminished in 
probative value in light of (1) the contemporaneous service 
medical records, including her denial that she experienced 
chronic respiratory symptomatology during service, and (2) 
the evidence showing that her respiratory symptomatology has 
continued in the same intermittent fashion after service as 
it did previously.  Moreover, there is also no evidence that 
she possesses specialized knowledge regarding respiratory and 
allergy disorders.  Despite extensive treatment, no other 
medical professional has indicated that the veteran's 
respiratory disorder and associated symptomatology are worse 
as a result of her military service.

All of the evidence of record in this case pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service shows that the veteran's preexisting 
respiratory disorder underwent no increase in severity during 
service and was not aggravated by service.  For these 
reasons, the Board concludes that the evidence against the 
veteran's claim is more probative and of greater weight and, 
based on this evidence, finds as fact that the veteran's 
respiratory disorder existed prior to service and was not 
aggravated during service.  38 U.S.C.A. §§ 1110, 1111, and 
1153 (West 1991); 38 C.F.R. §§ 3.304 and 3.306 (1998).  For 
the reasons and bases discussed above, a reasonable doubt 
does not exist as to whether the veteran's preexisting 
respiratory disorder was aggravated by her period of military 
service.  There is no competent evidence of an increase in 
the basic level of the preexisting disorder during service.


Increased rating for cervical spine disorder

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased neck pain.  She has therefore satisfied the initial 
burden of presenting a well-grounded claim.  For the same 
reasons discussed above, VA has satisfied its duty to assist 
the veteran in developing this claim.  Sufficient medical 
evidence is of record to properly rate her service-connected 
condition. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran is rated as 10 percent disabled for her cervical 
spine disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5290.  
Her cervical spine disorder includes degenerative changes.  
Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5287, and 5290 (1998).  When, however, the 
limitation of motion for the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is applied for a major joint affected by 
limitation of motion.  See Diagnostic Code 5003.

Under Diagnostic Code 5287 for ankylosis of the cervical 
spine, a 30 percent disability rating is assigned for 
favorable ankylosis, and a 40 percent disability rating is 
assigned for unfavorable ankylosis.  Under Diagnostic Code 
5290 for limitation of motion of the cervical spine, a 10 
percent disability rating is assigned for slight limitation 
of motion of the cervical spine.  Diagnostic Code 5290 also 
provides a 20 percent disability rating for moderate limited 
motion and a 30 percent disability rating for severe limited 
motion.

The medical evidence since the veteran's separation from 
service shows the following ranges of motion for the cervical 
spine. 

Date
Flexion
Extension
Lateral 
rotation
Lateral 
flexion
Sept. 
1992
Normal
43
50
Normal
July 1995
[illegible
]
25
40
55
July 1997
35
30
30
50

The current range of motion findings show that the veteran 
has no more than slight limitation of motion of the cervical 
spine.  Therefore, the preponderance of the evidence is 
against assignment of an increased disability rating under 
Diagnostic Code 5290.  Since she is able to move her cervical 
spine, it is not ankylosed, and the preponderance of the 
evidence is also against assignment of an increased 
disability rating under Diagnostic Code 5287.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)) (defining ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure.")  

In determining the appropriate rating for the veteran's 
cervical spine condition, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  In DeLuca v. Brown, 8 Vet. App. 
202 (1995), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) held that, in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that diagnostic codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  

Despite the fact that the veteran does not have limitation of 
cervical spine motion such as to warrant an increased 
disability rating under Diagnostic Code 5290, the Board 
concludes that she is entitled to a 20 percent disability 
rating, and no higher, based on considerations of functional 
loss and pain on motion.  She has consistently complained of 
pain with motion of the cervical spine.  Examining the 
medical history of her cervical spine condition, there has 
clearly been worsening of her disability since her separation 
from service in 1991 in terms of increased limitation of 
motion and the severity of her complaints.  The range of 
motion findings indicated above show gradual decrease in 
range of motion for the cervical spine over the last six 
years.  She has undergone several courses of physical 
therapy, injections, and chiropractic treatment with, at 
best, minimal relief of her symptoms.  Dr. Kaye indicated 
that the veteran is now experiencing sensory and temperature 
changes in the right arm, consistent with MRI findings.  The 
veteran has reported increasing difficulty in her ability to 
complete her job duties as a nurse.  Her statements in this 
regard are credible in light of the objective medical 
findings of record and indicate that she experiences 
additional functional loss with use of the cervical spine.

The veteran's cervical spine disorder is clearly disabling to 
her.  The evidence shows that the degree of impairment 
resulting from the service-connected cervical spine disorder 
more nearly approximates the impairment that would result if 
she had moderate limitation of cervical spine motion.  
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5290 
(1998).  The Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in her favor and 
concludes that criteria for a 20 percent disability rating 
for her cervical spine condition have been met.  

The Board considered assigning the veteran a higher 
disability rating.  As discussed above, Diagnostic Code 5287 
provides disability ratings in excess of 20 percent for 
ankylosis of the cervical spine.  However, the medical 
evidence does not show that the veteran has ankylosis of the 
cervical spine, as opposed to limitation of motion.  The 20 
percent disability rating has been granted based on 
considerations of functional loss and painful motion.  Her 
limitation of cervical spine motion and level of functional 
loss do not approximate the level of disability that would 
result from the criteria described above for a 30 percent 
disability rating under Diagnostic Code 5290.  Examinations 
have shown no impairment of motor strength.  She is able to 
continue working, albeit with some limitations.  Accordingly, 
the preponderance of the evidence is against assignment of a 
30 percent disability rating under Diagnostic Code 5290.  The 
Board has considered all potentially applicable diagnostic 
codes. 


ORDER

1.  Entitlement to service connection for diverticulitis, 
diverticulosis, colitis, and respiratory disorders, including 
sinusitis, rhinitis, bronchitis, and asthma, is denied.

2.  Entitlement to a 20 percent disability rating, and no 
higher, for cervical strain; degenerative changes with 
limitation of motion of the cervical spine, is granted, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

